      Case
MIED (Rev.       2:21-cv-10983-DML-APP
           5/05) Statement                                          ECF
                           of Disclosure of Corporate Affiliations and       No.
                                                                       Financial      2,
                                                                                 Interest   PageID.24 Filed 05/01/21 Page 1 of 2


                                                         UNITED STATES DISTRICT COURT
                                                         EASTERN DISTRICT OF MICHIGAN

IPS CONTRACTING, INC.,


                        Plaintiff(s),                                                  Case No. 21-cv-10983

v.                                                                                    JudgeDavid M. Lawson
                                                                                      Judge

RIVIAN AUTOMOTIVE, LLC,                                                               Magistrate Judge Anthony P. Patti


                        Defendant(s).
                                                                              /

                                           STATEMENT OF DISCLOSURE
                                 OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

            Pursuant to E. D. Mich. LR 83.4, Rivian Automotive, LLC

makes the following disclosure: (NOTE: A negative report, if appropriate, is required.)

1.          Is said corporate party a subsidiary or affiliate of a publicly owned corporation?
            Yes                      No       ✔
            If the answer is yes, list below the identity of the parent corporation or affiliate and the relationship
            between it and the named party.

            Parent Corporation/Affiliate Name:
            Relationship with Named Party:

2.          Is there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
            interest in the outcome of the litigation?

            Yes ✔                    No
            If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

            Parent Corporation/Affiliate Name: See attached sheet.
            Nature of Financial Interest:


Date: April 30, 2021                                                                    /s/ Edward G. Lennon

                                                                                        P42278
                                                                                        Lennon Law PLLC
                                                                                        355 S. Old Woodward, Suite 100
                                                                                        Birmingham, Michigan 48009
                                                                                        248.723.1276
                                                                                        elennon@lennonlawpllc.com
Case 2:21-cv-10983-DML-APP ECF No. 2, PageID.25 Filed 05/01/21 Page 2 of 2




                   IPS Contracting, Inc. v. Rivian Automotive, LLC

             ATTACHMENT TO RIVIAN AUTOMOTIVE, LLC
       STATEMENT OF DISCLOSURE OF CORPORATE AFFILIATIONS
                    AND FINANCIAL INTEREST


                                                         Nature of Financial
          Parent Corporation/Affiliate Name
                                                              Interest

     Rivian Automotive, Inc.                             Parent corporation of
                                                          Defendant Rivian
                                                          Automotive, LLC

     Amazon.com NV Investment Holdings LLC and          Owns 10% or more of
     Amazon.com, Inc.                                  Rivian Automotive, Inc.

     Ford Motor Company                                 Owns 10% or more of
                                                       Rivian Automotive, Inc.
